DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 4-5 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barton et al (10,820,263).
	Regarding claim 4.  Barton teaches a method for managing transmission resources for a communication network (figure 3 wherein network resources regarding HD video, Voice and Data are managed wherein in the system comprises fixed base stations and UEs), the method comprising:
detecting, by a plurality of second wireless entities, one or more of high power pilot transmissions (col. 4 lines 18-23 – stations report their view, col. 4 lines The high power pilot(s) are -41 dBm and -45dM.  The low pilots for HD service zone 305 are -68 dBM and -65dBM and lower pilots may be considered a hole for HD voice service.  UEs report high power pilots for Voice service zone 310.  The higher power pilot(s) are -67 dBM and -69 dBM.  The low pilots for Voice service Zone 310 are -71 dBM.  A lower pilot signal may be considered a hole for voice service.  UEs report high power pilots for Data service zone 315.  The high power pilot(s) are -68 dBM and -71 dBM.  The lower pilot signals for data service zone are -73 dBM.  A lower strength signal may be considered a hole for data service) and low power pilot transmissions sent from a plurality of first wireless entities (col. 4 lines 18-23 – stations report their view, col. 4 lines 38-56 – UEs reports comprise beacon signals and current locations, col. 4 line 66 – stations/UEs report beacons plus location, figure 3, col. 5 lines 31-44 wherein UEs report high power pilots for HD service zone 305.  The high power pilot(s) are -41 dBm and -45dM.  The low pilots for HD service zone 305 are -68 dBM and -65dBM and lower pilots may be considered a hole for HD voice service.  UEs report high power pilots for Voice service zone 310.  The higher power pilot(s) are -67 dBM and -69 dBM.  The low pilots for Voice service Zone 310 are -71 dBM.  A lower pilot signal may be considered a hole for voice service.  UEs report high power pilots for Data service zone 315.  The high power pilot(s) are -68 dBM and -71 dBM.  The lower pilot signals for data service zone are -73 dBM.  A lower strength signal may be considered a hole for data service); and
each of the second wireless entities, transmitting to a location based media access (LOMA) map manager, a message including information indicative of a detected signal strength of the high power pilot transmission and a detected signal strength of the low power pilot transmission (col. 4 lines 18-23 – stations report their view, col. 4 lines 38-56 – UEs reports comprise beacon signals and current locations, figure 1, col. 4 lines 47-62 – UEs report location plus detected high and low pilots, col. 4 line 66 – stations/UEs report beacons plus location, figure 3, col. 5 lines 4-13 – stations report location plus high and low pilots to mapping server (e.g., LOMA map manager), col. 5 lines 16-18 – mapping server may create, based on received reports, a map. figure 3, col. 5 lines 31-44 wherein UEs report high power pilots for HD service zone 305.  The high power pilot(s) are -41 dBm and -45dM.  The low pilots for HD service zone 305 are -68 dBM and -65dBM and lower pilots may be considered a hole for HD voice service.  UEs report high power pilots for Voice service zone 310.  The higher power pilot(s) are -67 dBM and -69 dBM.  The low pilots for Voice service Zone 310 are -71 dBM.  A lower pilot signal may be considered a hole for voice service.  UEs report high power pilots for Data service zone 315.  The high power pilot(s) are -68 dBM and -71 dBM.  The lower pilot signals for data service zone are -73 dBM.  A lower strength signal may be considered a hole for data service, col. 5 line 56 – col. 6 line 12 – UEs report beacon signal strengths plus location to mapping server, col. 6 lines 50-57 – data for the beacon reports may be continually written to mapping server, col. 6 lines 58-65 – over time, mapping server may build both the dark map (showing the coverage holes/dead zones) and also the DL signal strength observed by clients, col. 6 line 66 – col. 7 line 9 – in addition, the statins may passively forward associated responses that .
Regarding claim 5.  Barton teaches wherein each of the plurality of first wireless entities is a network node (NN) (figure 1 wherein first, second and third access points are network nodes) and each of the plurality of second wireless entities is a user equipment (UE) (figure 1 wherein stations 110 are UEs) and wherein the message transmitted by a particular UE includes a location (figure 1 current GPS location of the UE, col. 4 line 66 – beacon report plus location) at which the particular UE detected the high power pilot transmission (figure 1 wherein high power pilot is -87 dBM, figure 3, col. 5 lines 44 wherein high and low pilots are depicted) and a location at which the particular UE detected the low power pilot transmission (figure 1 wherein low power pilot is -94 dBM).
Regarding claims 17.  Barton teaches an apparatus for managing transmission resources for a communication network, the apparatus comprising a processor and a memory storing machine executable instructions thereon (figure 1 wherein UE 110 has processor and memory) , the instructions when executed by the processor configure the apparatus to:
detect one or more of high power pilot transmissions (col. 4 lines 18-23 – stations report their view, col. 4 lines 38-56 – UEs reports comprise beacon signals and current locations, col. 4 line 66 – stations/UEs report beacons plus location, figure 3, The high power pilot(s) are -41 dBm and -45dM.  The low pilots for HD service zone 305 are -68 dBM and -65dBM and lower pilots may be considered a hole for HD voice service.  UEs report high power pilots for Voice service zone 310.  The higher power pilot(s) are -67 dBM and -69 dBM.  The low pilots for Voice service Zone 310 are -71 dBM.  A lower pilot signal may be considered a hole for voice service.  UEs report high power pilots for Data service zone 315.  The high power pilot(s) are -68 dBM and -71 dBM.  The lower pilot signals for data service zone are -73 dBM.  A lower strength signal may be considered a hole for data service) and low power pilot transmissions sent from a plurality of first wireless entities (col. 4 lines 18-23 – stations report their view, col. 4 lines 38-56 – UEs reports comprise beacon signals and current locations, col. 4 line 66 – stations/UEs report beacons plus location, figure 3, col. 5 lines 31-44 wherein UEs report high power pilots for HD service zone 305.  The high power pilot(s) are -41 dBm and -45dM.  The low pilots for HD service zone 305 are -68 dBM and -65dBM and lower pilots may be considered a hole for HD voice service.  UEs report high power pilots for Voice service zone 310.  The higher power pilot(s) are -67 dBM and -69 dBM.  The low pilots for Voice service Zone 310 are -71 dBM.  A lower pilot signal may be considered a hole for voice service.  UEs report high power pilots for Data service zone 315.  The high power pilot(s) are -68 dBM and -71 dBM.  The lower pilot signals for data service zone are -73 dBM.  A lower strength signal may be considered a hole for data service); and
transmit to a location based media access (LOMA) map manager, a message including information indicative of a detected signal strength of the high power pilot transmission and a detected signal strength of the low power pilot transmission (col. 4 lines 18-23 – stations report their view, col. 4 lines 38-56 – UEs reports comprise beacon signals and current locations, figure 1, col. 4 lines 47-62 – UEs report location plus detected high and low pilots, col. 4 line 66 – stations/UEs report beacons plus location, figure 3, col. 5 lines 4-13 – stations report location plus high and low pilots to mapping server (e.g., LOMA map manager), col. 5 lines 16-18 – mapping server may create, based on received reports, a map. figure 3, col. 5 lines 31-44 wherein UEs report high power pilots for HD service zone 305.  The high power pilot(s) are -41 dBm and -45dM.  The low pilots for HD service zone 305 are -68 dBM and -65dBM and lower pilots may be considered a hole for HD voice service.  UEs report high power pilots for Voice service zone 310.  The higher power pilot(s) are -67 dBM and -69 dBM.  The low pilots for Voice service Zone 310 are -71 dBM.  A lower pilot signal may be considered a hole for voice service.  UEs report high power pilots for Data service zone 315.  The high power pilot(s) are -68 dBM and -71 dBM.  The lower pilot signals for data service zone are -73 dBM.  A lower strength signal may be considered a hole for data service, col. 5 line 56 – col. 6 line 12 – UEs report beacon signal strengths plus location to mapping server, col. 6 lines 50-57 – data for the beacon reports may be continually written to mapping server, col. 6 lines 58-65 – over time, mapping server may build both the dark map (showing the coverage holes/dead zones) and also the DL signal strength observed by clients, col. 6 line 66 – col. 7 line 9 – in addition, the statins may passively forward associated responses that are heard from its neighbors.  Mapping server man then compare these against beacon reports above, allowing it to further refine the transition maps to other wireless (WiFi) systems.  Based .
Regarding claim 18.  Barton teaches wherein the message transmitted by the apparatus includes a location at which the apparatus detected the high power pilot transmission and a location at which the apparatus detected the low power pilot transmission (figure 1 wherein UE reports its current GPS location along with high pilot (e.g., -87 dBM) and low pilot (-94 dBM)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Barton et al (10,820,263) in view of Xue et al (2022/0069876).
Regarding claim 1.  Barton teaches a system for managing network resources, the system comprising: a plurality of wireless entities including a mobile wireless entity and a fixed location wireless entity (figure 3 wherein network resources regarding HD video, Voice and Data are managed wherein in the system comprises fixed base stations and UEs); and
a plurality of computing devices, each of the plurality of computing devices including a processor and a memory storing instructions, the instructions when executed by the processor cause the plurality of computing devices to provide a location based media access (LOMA) map manager (figure 1, item 115 Mapping Server (e.g., LOMA map manager) for managing HD video, Voice, and Data shown in figure 3) and 

the LOMA map manager configured to generate and maintain a plurality of LOMA map, each of the plurality of LOMA maps including a plurality of LOMA zones, wherein a plurality of wireless communications resources used for communication between the plurality of wireless entities are associated with each of the plurality of LOMA zones (figure 1, col. 2 lines 55-65,  wherein mapping server 115 (e.g., LOMA map manager) creates coverage map for data services (e.g, Zone 3), voice services (e.g., Zone 2) and video services (e.g., Zone 1),  col. 5 lines 17-31 – mapping server creates, based on measurement reports, a map regarding data service zone, video service zone and voice service zone, figure 3 wherein Zone 1 is shown as item 305 and has resources for HD Video having different signal strengths wherein -68 dBM may be the lowest strength for HD video services.  A lower strength of signal may be considered a hole for HD service, Zone 2 is shown as item 310 and has resources for voice wherein -71dBM may be the lowest strength of signal.  A lower strength of  
the LOMA path manager configured to manage communications using the wireless communications resources between the wireless entities.
	Barton does not teach a LOMA path manager.
	Xue teaches a location based map manager (0143, figure 20, item 2004 – Link quality Map construction engine uses UE current location and measurement reports to construct a Link quality map (figure 20 item 2008, 0146, 0156) wherein the Link quality map can be arranged by location, a grid of cells (e.g., Zones) which is then provided to Flight Path Link Quality Analysis Engine (e.g., LOMA path manager) (figure 20, item 2010, 0147, 0157) which is used for interference mitigation (figure 20, item 2016, 0149, 0161-0162) or Handover action plan (0148-0149, 0161-0162, 0179) and the Flight path link quality engine (e.g., LOMA path manager) can update the interference mitigation engine or handover action plan and the Mobility Management Engine (e.g., LOMA path manager) can perform a HO.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Barton to use the flight plan 
Regarding claim 2.  Barton teaches wherein the LOMA map manager communicates with the plurality of wireless entities to send and receive management messages to update the plurality of LOMA maps (col. 4 lines 19-24 – stations report their view, col. 4 line 66 – beacon report plus location, col. 6 lines 36-41, col. 6 lines 50-57 – beacon reports may be continually written to the mapping server, col. 6 lines 58-65 – DL signal strengths observed by stations that may be near to Access Points.
Regarding claim 3.  Barton does not teach wherein the LOMA path manager is configured to manage network path routing for traffic data between network nodes and UEs.
Xue teaches a location based map manager (0143, figure 20, item 2004 – Link quality Map construction engine uses UE current location and measurement reports to construct a Link quality map (figure 20 item 2008, 0146, 0156) wherein the Link quality map can be arranged by location, a grid of cells (e.g., Zones) which is then provided to Flight Path Link Quality Analysis Engine (e.g., LOMA path manager) (figure 20, item 2010, 0147, 0157) which is used for interference mitigation (figure 20, item 2016, 0149) or Handover action plan (0148-0149) and the Flight path link quality engine (e.g., LOMA path manager) can update the interference mitigation engine or handover action plan and the Mobility Management Engine (e.g., LOMA path manager) can perform a HO.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Barton to use the flight plan .
3.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Barton et al (10,820,263) in view of Friday et al (2016/0323754).
Regarding claim 19.  Barton does not teach wherein a user equipment UE DL map associates DL reception resources with one or more zones and the apparatus monitors the DL reception resources allocated to the one or more zones associated with the apparatus.
	Friday teaches in some embodiments a UE stores information relating to DL beacons, DL beacon power and beacon Identifiers (0019) which is used by the UE to monitor DL beacons and report to a zone engine (0020).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Barton to store DL beacon information at the UE as taught by Friday thereby assisting the UE in monitoring DL beacons and reporting the measurements to a zoned engine so that the zone engine can determine the location of the UE, as well as, predict future locations of the UE and provide the UE with special offers, line wait times (Friday at 0004).
4.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Barton et al (10,820,263) in view of Wakabayashi et al (2021/0084577).
Regarding claim 20.  Barton does not teach wherein when the apparatus enters a new zone or new LOMA zone, the apparatus transmits a location declaration message indicating a change in zone or a change in LOMA zone.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Barton to have the UE notify the network regarding change in location as taught by Wakabayashi thereby enabling the network to assist the UE when navigating from outdoors to indoors.
Allowable Subject Matter
5.	Claims 6-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2021/0076441) Guha et al teaches UEs report location information (figure 6, item 604), 4G pilot strengths (figure 6, item 606), 5G pilot strengths (figure 6, item 608) to the network
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/Primary Examiner, Art Unit 2646